Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.

Claims 2, 22 and 31-36 have been cancelled.  Currently claims 1, 3-21 and 23-30 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

Applicant’s argument on pages 7 and 8 regarding the presumption that 35 USC § 112(f) has been invoked is persuasive.  Therefore the presumption has been withdrawn.

Applicant’s argument in the second complete paragraph on page 10 is directed to the new limitation and is addressed in the updated rejection below.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-21 and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (and similarly claims 16 and 21) recites “the imaging component and the illumination component disposed in the same plane within the housing” in lines 8 and 9.  As there are many planes that the components can be disposed of, it is not clear which in the recited plane.  Therefore, the metes and bounds of the claim cannot be ascertained.  Respective dependent claims 2, 3, 4-15, 17-20 and 23-30 are similarly rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 3-6, 8-13, 15-19, 21, 23-27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2018/0045944) and Kawano et al. (US 2017/0044481).

Regarding claim 1 (and similarly claim 16), Suzuki discloses an apparatus comprising:
(a housing having) a flat top surface;
one or more apertures disposed in the flat top surface;
one or more optical imaging systems disposed (within the housing) and configured to image a culture in a cell culture vessel placed on the flat top surface of the housing
[Figs. 2, 7, 9B, 12, 17A, 17B and paragraphs 50 (“…The specimen observation apparatus of the first embodiment and the specimen observation apparatus of the second embodiment both have a basic configuration of the specimen observation apparatus of the present embodiment”), 56 (“…A specimen S held in a container 10 is placed above the opening portion in the stage 4. Therefore, the illumination light is applied to the specimen S through the opening portion in the stage 4. When the specimen S is colorless and transparent, the illumination light applied to the specimen S is transmitted through the specimen S. The illumination light transmitted through the specimen S enters the reflection 
the one or more optical imaging systems each comprising an imaging component and an illumination component that share an aperture of the one or more apertures disposed in the flat top surface, the imaging component and the illumination component disposed in a same plane within the housing, wherein the same plane is horizontal and parallel to the flat top surface and a cell culture plane in the cell culture vessel
[Figs. 1, 2 and paragraphs 53 (“The illumination light emitted from the light source 2 enters the illumination optical system 3…configured by a light collecting optical system 7 and an objective lens 8…objective lens 8 forms the imaging optical system 5 together with a tube lens 11. In this manner, the objective lens 8 is used in common with the illumination optical system 3 and the imaging optical system 5”), 93 (“FIG. 2 is…the second embodiment. The same configuration as in FIG. 1 is denoted by the same number”), 94 (“…specimen observation apparatus 20 includes a mirror 21, an image pickup device 22… in addition to the ]

	Suzuki does not expressly disclose a housing for the apparatus, such a housing is expressly disclosed in Kawano, see, for example, Fig. 1 and paragraph 19 (“…in FIG. 1, the culturing observation apparatus 1 according to this embodiment includes: a base 2 on which a culturing container C…is installed; and a light source portion 3, an image-acquisition portion 4, a transmitting portion 5, and a control portion 6 that are provided in the base 2”).  Note that the base 2 is considered a housing.  Note further that Suzuki discloses using a flat top surface with opening portion(s).  

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Suzuki with the teaching of Kawano by using a housing.  The reasons for doing so at least would have been to contain necessary components for observing cell samples, as Kawano indicates in
paragraph 19.

Regarding claim 21, it is similarly analyzed and rejected as per the analysis of claim 1, along with the additional disclosure from Suzuki of the following:
a cell culture vessel having a top surface and a bottom surface
[Figs. 9B, 12, 17B and paragraphs 133 (“…in FIG. 9B, a microplate 50 has a plurality of recessed portions”), 195 (“The number of the observation units is equal to the number of wells 81 included in one row in a microplate 80. In FIG. 12, since the number of the wells 81 included in one row is four, the number of the observation units is also four. Moreover, the observation units are disposed in one row as the arrangement of the wells 81”), 228 (“…in FIG. 17B, the specimen storage unit includes a microplate as a container 50 and a protection member 91…a reflection region 91a is formed on the inner side of the protection member 91. When using the specimen storage unit shown in FIG. 17B, the reflecting member 6 shown in FIG. 1 may be omitted”)]

Regarding claim 3 (and similarly claim 23), the combined invention of Suzuki and Kawano further discloses:
the illumination component configured to direct light at an oblique angle to a surface above the culture in the cell culture vessel such that the light is reflected off of the surface such as to illuminate the culture from a side opposite the imaging component
[Suzuki: Figs. 1 (ref. 6), 7 (ref. 6), 17B (ref. 91a) and paragraphs 103, 104 (“…The illumination optical system 40 is disposed such that the optical axis of the illumination optical system 40 intersects with the optical axis of the objective lens 

Regarding claim 4, the combined invention of Suzuki and Kawano discloses all limitations of its parent claim 3 and additionally that the light is reflected from a surface of  the cell culture vessels [Suzuki: Fig. 17B (ref. 91a) and paragraph 228 (“…When using the specimen storage unit shown in FIG. 17B, the reflecting member 6 shown in FIG. 1 may be omitted since the reflection region 91a works as a substitute of the reflecting member”)] and stacking a plurality of vessels for observation [Kawano: Fig. 6 (ref. C) and paragraph 56 (“…a plurality of culturing containers C are arranged in a stacked state”).] 

When the containers [Fig. 17B, ref. 50] of Suzuki are stacked as per the teaching of Kawano just discussed above, the bottom of a container become the top surface of the contain immediately beneath it, as the apparatus of Suzuki requires a reflecting surface such as 91a to work, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the bottom surface of Suzuki’s container (Fig. 17B, ref. 50) so that it can reflects light the way the surface 91a does.

Regarding claim 5 (and similarly claim 26), the combined invention of Suzuki and Kawano further discloses:
the imaging component being disposed in the housing offset from one of the apertures in the top surface of the housing, further comprising: a mirror located directly underneath the aperture and angled to direct light from the culture to the imaging component.
[Suzuki: Fig. 2 (especially refs. 21 and 23) and paragraph 93]

Regarding claim 6 (and similarly claim 28), the combined invention of Suzuki and Kawano further discloses:
the imaging component having a focal length fixed to image the culture in the cell culture vessel placed directly on the top surface of the housing
[Suzuki: Figs. 1, 2 and paragraphs 53 (“…the objective lens 8 forms the imaging optical system 5 together with a tube lens 11. In this manner, the objective lens 8 is used in common with the illumination optical system 3 and the imaging optical system 5”), 61 (“…an image of the specimen S is clearly formed at a position P…That is, an in-focus image of the specimen S is formed at the position P”).  Note that the imaging optical system 5 has a fixed focal length]

Regarding claim 8 (and similarly claim 29), the combined invention of Suzuki and Kawano further discloses:
the illumination component configured to vary the oblique angle such as to illuminate cultures located in cell culture vessels stacked on the cell culture vessel placed directly on the top surface of the housing
[Suzuki: Figs. 2, 9B, 17B and paragraphs 93 (“FIG. 2 is…the second embodiment. The same configuration as in FIG. 1 is denoted by the same number”), 94 (“…specimen observation apparatus 20 includes a mirror 21, an image pickup device 22… in addition to the above-mentioned basic configuration”), 228 (“…a reflection region 91a is formed on the inner side of the protection member 91. When using the specimen storage unit shown in FIG. 17B, the reflecting member 6 shown in FIG. 1 may be omitted since the reflection region 91a works as a substitute of the reflecting member”).  
Per the analyses of claims 1, 3 and 4.  Note that the illumination system (comprising Fig. 2, refs. 2, 7, 8 and 9) is at an oblique angle.  Note further that per the analysis of claim 4, Takano teaches moving light source around to image samples in different containers (i.e., vessels).  See, for example, Fig. 6 and 7 and paragraph 56 (“…in FIGS. 6 and 7…a plurality of culturing containers C are arranged in a stacked state ”), 59 (“The movable portion 21 supports the light source portion 3 that emits the illumination light”).  The embodiment shown in Fig. 7 of Suzuki requires the illumination component to be at an oblique angle in order to illuminate the sample.  When the samples are in different positions in the same or different stacked vessels, the angle obviously need to be changed in order to illuminate those different samples and at least because of this reason 

Regarding claim 9 (and similarly claim 30), the combined invention of Suzuki and Kawano further discloses a communications interface and a controller.  [See Kawano: Fig. 1 (refs. 5, 6) and paragraphs 27 (“The transmitting portion 5 is configured so as to wirelessly transmit an image”), 28 (“…the control portion 6…is configured so as to periodically operate the light source portion 3, the image-acquisition portion 4, and the transmitting portion 5”).]

Note that while the combined invention of Suzuki and Kawano does not expressly disclose a power source, Official Notice is taken that using a power source in an apparatus was well known prior to the effective filing date of the claimed invention and the reason for using it at least would have been to supply power to various components (such as the illumination, communications, etc.) that requires power to operate.

Regarding claim 10, the combined invention of Suzuki and Kawano further discloses:
the controller receiving commands via the communication interface to image cultures located in one or more cell culture vessels stacked on the top surface of the housing
Kawano: Fig. 1 and paragraph 32 (“Once culturing is started, a schedule that is set in advance in accordance with the clock result of the timer is followed, thus operating the light source portion 3 by means of the control portion 6, turning on the LED light sources 3a, and capturing an image by using the image-acquisition device 4b”).  Note that while not expressly disclosed, Official Notice is taken that a controller receiving commands (such as a schedule) via a communication interface was well known prior to the effective filing date of the claimed invention so as to perform a desired task such as image acquisition]

Regarding claims 11, the combined invention of Suzuki and Kawano further discloses:
the controller transmitting images from the one or more optical imaging systems via the communications interface
[Kawano: Fig. 1 and paragraph 38 (“…the image acquired by the image-acquisition device 4b is transmitted to the transmitting portion 5 from the control portion 6, thus being externally transmitted by the transmitting portion 5”)]

Regarding claim 12, the combined invention of Suzuki and Kawano further discloses:
an image processing component for processing of images collected from the one or more optical imaging systems
[Suzuki: Fig. 2 (ref. 23) and paragraphs 96 (“…The acquired image data of the specimen S is sent to the image processing device 23”), 97 (“In the image 

Regarding claim 13, the combined invention of Suzuki and Kawano further discloses:
the imaging processing component analyzing images collected from the one or more optical imaging systems to determine confluence of cell cultures located in one or more cell culture vessels stacked on the top surface of the housing
[Suzuki: Figs. 2 -4 and paragraphs 97 (“In the image processing device 23, various kinds of processing are performed with use of the image data of the specimen S and an observation image signal is generated”), 98 (“The electronic image of the specimen obtained by the specimen observation apparatus of the second embodiment is illustrated in FIG. 3 and FIG. 4”)]

Regarding claim 15, the combined invention of Suzuki and Kawano further discloses:
the imaging process component configured to transmit the results of the image analysis via the communications interface
[Kawano: Fig. 1 and paragraph 38 (“…the image acquired by the image-acquisition device 4b is transmitted to the transmitting portion 5 from the control portion 6, thus being externally transmitted by the transmitting portion 5”)  Note that while not expressly disclosed, Official Notice is taken that transmitting processing result via a communication interface was well known prior to the 

Regarding claims 17 and 18, the combined invention of Suzuki and Kawano further discloses:
(claim 17) collecting images of the cell culture from one or more of the optical imaging systems
(claim 18) further comprising transmitting the collected image via a communications interface
[Kawano: Fig. 1 and paragraph 38 (“…the image acquired by the image-acquisition device 4b is transmitted to the transmitting portion 5 from the control portion 6, thus being externally transmitted by the transmitting portion 5”)]

Regarding claim 19, the combined invention of Suzuki and Kawano further discloses:
analyzing the collected images using an image processing component, the image processing component configured to detect cell confluence in the cell culture
[Per the analyses of claims 16 (base claim) and 12 (containing the same limitation)]

Regarding claim 24, the combined invention of Suzuki and Kawano further discloses:
further comprising a second cell culture vessel having a second bottom surface and a second top surface, wherein the second bottom surface of the second cell culture vessel is disposed adjacent the top surface of the cell culture surface
[Kawano: Fig. 6]

Regarding claim 25, the combined invention of Suzuki and Kawano further discloses:
the illumination component configured to direct light at an oblique angle to through the culture vessel such that the light is reflected off of the second bottom surface of the second cell culture vessel such as to illuminate the culture in the cell culture vessel from a side opposite the imaging component
[Per the analys2s of claims 2 and 4] 

>>><<<
Claims 7 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2018/0045944) and Kawano et al. (US 2017/0044481) as applied to claims 1, 3-6, 8-13, 15-19, 21, 23-27, 29 and 30 and further in view of Clark (US 2013/0038727).

Regarding claim 7 (and similarly claim 28), the combined invention of Suzuki and Kawano discloses all limitations of its parent claim 5 but not expressly the following, which is taught by Clark:
the imaging component having a movable focal length which may be adjusted to image cultures located in cell culture vessels stacked on the cell culture vessel placed directly on the top surface of the housing
[Figs. 1, 2 and paragraphs 69 (“Camera 24 preferably has lens 25 with image magnification capabilities…and an auto focus capability with optional remote user control. The imaging sensor pod 20 preferably includes multiple fixed cameras 24”), 74 (“…the cameras automatically focuses on each spatial location and acquire successive images automatically”)]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Clark as set forth above.  The reasons for doing so at least would have been to be able to focus on each location where there is a sample to be imaged, as Clark indicates in paragraph 74.

Claim 28 is similarly analyzed and rejected as per the analyses of claims 21 (base claim) and 7 (containing the same limitation).

>>><<<
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2018/0045944) and Kawano et al. (US 2017/0044481) as applied to claims 1, 3-6, 8-13, 15-19, 21, 23-27, 29 and 30 and further in view of Long et al. (US 2008/0082468).

Regarding claim 14, the combined invention of Suzuki and Kawano discloses all limitations of its parent claim 13 but not expressly the following, which is taught by Long:
the imaging processing component comprising one or more machine learning models trained to determine cell confluence from images
[Figs. 1a, 1b and paragraph 88 (“Referring to FIG. 1a, in one embodiment, the machine vision component identifies cells in a culture using algorithms derived based on machine learning techniques, such as…Support Vector Machines (SVM)”).  Note that once the cells are recognized, their confluence is determined.]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Long as set forth above.  The reasons for doing so at least would have been to address cell detection-related issues Long discussed in paragraphs 5-9. 

Claim 20 is similarly analyzed and rejected as per the analyses of claims 16 (base claim) and 14 (containing the same limitation).

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Clark (US 2013/0038727—IDS)—[Fig. 2 (refs. 24-camera, 26-light source)]
Matsushita et al. (US 10,501,718—IDS)—[Figs. 1C & 11C (4-transmission window, i.e., aperture; 7 & 53-light source; 9 & 55-camera; S-sample)] 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        February 17, 2021